Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Greg Wuennenberg on August 31, 2022.
The application has been amended as follows: 

Please replace claims 1-20 with the claims as listed below:


1. An engine control system for an aircraft comprising:
	an electronic control unit (ECU) comprising a processor and a non-transitory computer readable memory, wherein the processor is configured to:
	in response to at least one of an installation of a production support equipment module in the non-transitory computer readable memory of the ECU and disconnection of a hardware device implementing a test support equipment module from the ECU,
	enable, through the production support equipment module, restricted data monitoring of the engine control system, wherein restricted data monitoring comprises sending a continuous data stream to an aircraft bus from a list of addresses of the non-transitory computer readable memory and querying of an installed software version, and 
	uninstall the test support equipment module when installed in the non-transitory computer readable memory of the ECU; and 
	in response to an installation of the test support equipment module with the ECU, 
	enable, through the test support equipment module, comprehensive data monitoring and an interface with the engine control system, and 
	uninstall the production support equipment module from the ECU. 

2. (Canceled) 

3. The engine control system of claim 1, wherein the comprehensive data monitoring and the interface enables at least one of: 
	sending a continuous data stream from one or more addresses of the non-transitory computer readable memory to a test equipment device communicatively coupled to the ECU,
	modifying the list of addresses stored in the non-transitory computer readable memory, 
	making adjustments to the engine control system,
	reading data from addresses in the non-transitory computer readable memory, 
	writing data to addresses in the non-transitory computer readable memory, or 
	injecting parameter data into the ECU. 

4. The engine control system of claim 3, wherein injecting parameter data into the ECU includes configuring a sensor value for a sensor communicatively coupled to the ECU thereby enabling a simulation of the engine control system. 

5. The engine control system of claim 1, wherein the test support equipment module is installed in the engine control system when the aircraft is under development, in production, or undergoing maintenance; and 
	the test support equipment module is uninstalled from the engine control system when the aircraft is not under development, in production, or undergoing maintenance. 

6. The engine control system of claim 1, wherein the production support equipment module and the test support equipment module are defined by software modules installed directly in the non-transitory computer readable memory module of the ECU. 

7. The engine control system of claim 1, wherein: 
	the test support equipment module is defined by a second software module installed in a line replaceable unit, the line replaceable unit is configured to be selectively interfaced with the engine control system.

8. The engine control system of claim 1, wherein the engine control system is a full authority digital engine control (FADEC) system.

9. A system comprising: 
	an engine control system of an aircraft comprising:
	an electronic control unit (ECU), wherein the ECU is configured to:
	in response to at least one of an installation of a production support equipment module in a non-transitory computer readable memory of the ECU and disconnection of a hardware device implementing a test support equipment module from the ECU, 
	enable, through the production support equipment module, restricted data monitoring of the engine control system, wherein restricted data monitoring comprises sending a continuous data stream to an aircraft bus from a list of addresses of the non-transitory computer readable memory and querying of an installed software version, and 
	uninstall the test support equipment module when installed in the non-transitory computer readable memory of the ECU; and 
	in response to an installation of the test support equipment module with the ECU, 
	enable, through a selectively removable test support equipment module, comprehensive data monitoring and an interface with the engine control system, and 
	uninstall the production support equipment module from the ECU. 

10. (Canceled) 

11. The system of claim 9, wherein the comprehensive data monitoring and the interface enables at least one of: 
	sending a continuous data stream from one or more addresses of the non-transitory computer readable memory to a test equipment device communicatively coupled to the ECU,
	modifying the list of addresses stored in the non-transitory computer readable memory, 
	making adjustments to the engine control system,
	reading data from addresses in the non-transitory computer readable memory, 
	writing data to addresses in the non-transitory computer readable memory, or
	injecting parameter data into the ECU. 

12. The system of claim 11, wherein injecting parameter data into the ECU includes configuring a sensor value for a sensor communicatively coupled to the ECU thereby enabling a simulation of the engine control system. 

13. The system of claim 9, wherein the test support equipment module is installed in the engine control system when the aircraft is under development, in production, or undergoing maintenance; and 
	the test support equipment module is uninstalled from the engine control system when the aircraft is not under development, in production, or undergoing maintenance. 

14. The system of claim 9, wherein the production support equipment module and the test support equipment module are defined by software modules installed directly in the non-transitory computer readable memory module of the ECU. 

15. The system of claim 9, wherein: 
	the test support equipment module is defined by a second software module installed in a line replaceable unit, the line replaceable unit is configured to be selectively interfaced with the engine control system. 

16. The system of claim 9, wherein the engine control system is a full authority digital engine control (FADEC) system.

17. A method of providing an engine control system, the method comprising:
	providing an electronic control unit (ECU) comprising a processor and a non-transitory computer readable memory;
	installing a production support equipment module in the non-transitory computer readable memory of the ECU, thereby causing the ECU to enable restricted data monitoring of the engine control system, the restricted data monitoring comprises sending a continuous data stream to an aircraft bus from a list of addresses of the non-transitory computer readable memory and querying of an installed software version;
	in response to installation of the production support equipment module, uninstall a test support equipment module when installed with the ECU; 
	installing the test support equipment module, thereby causing the ECU to enable comprehensive data monitoring and an interface 
with the engine control system;
	in response to installing the test support equipment module with the ECU, uninstall the production support equipment module from the ECU;
	performing one or more operations with the test support equipment module; 
	uninstalling the test support equipment module from the ECU when the test support equipment module is no longer needed for developing, testing, or configuring the engine control system; and 
	in response to uninstallation of the test support equipment module from the ECU, installing or reinstalling the production support equipment module in the non-transitory computer readable memory of the ECU. 

18. (Canceled) 

19. The method of claim 17, wherein the comprehensive data monitoring and the interface enables at least one of:
	sending a continuous data stream from one or more addresses of the non-transitory computer readable memory to a test equipment device communicatively coupled to the ECU,
	modifying the list of addresses stored in the non-transitory computer readable memory, 
	making adjustments to the engine control system,
	reading data from addresses in the non-transitory computer readable memory, 
	writing data to addresses in the non-transitory computer readable memory, or 
	injecting parameter data into the ECU. 

20. The method of claim 17, wherein the engine control system is a full authority digital engine control (FADEC) system.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The novel subject matter is as described in the office action of Mach 17, 2022.  Terms “production support equipment module” and “test support equipment module” are determined to not invoke 112(f) and therefore do not merit rejections for written description or indefiniteness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hamilton teaches utilizing separate test, production and training versions of an application installed in a single machine.  Tran teaches use of a debugging agent that is loaded or unloaded as needed, which replaces kernel code and intercepts debugging traps.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114